Exhibit 10.3

OPERATIONAL SERVICES AND SECONDMENT AGREEMENT

This Operational Services and Secondment Agreement (this “Agreement”), dated as
of July 1, 2015 (the “Effective Date”), is entered into among Green Plains Inc.,
an Iowa corporation (“GPRE”), and Green Plains Holdings LLC, a Delaware limited
liability company (“GP”). GPRE and GP are sometimes herein referred to
individually as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, GP is the general partner of Green Plains Partners LP, a Delaware
limited partnership (the “Partnership”), which is engaged in the business of
providing ethanol and other fuel storage, terminal, and transportation services
by owning, operating, developing and acquiring ethanol and biofuel storage
tanks, terminals and other related assets and businesses;

WHEREAS, GPRE has expertise in the management, maintenance and operation of
transportation and logistics assets, including ethanol and biofuel products,
storage tanks and terminals, and can make available to GP the personnel
necessary to perform such maintenance and operational functions with respect to
assets owned by the Partnership; and

WHEREAS, the Parties desire that GPRE provide management, maintenance and
operation resources to the Partnership and, in connection therewith, that GPRE
second certain of its personnel to GP.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS; INTERPRETATION

1.1 Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the following respective meanings, unless context clearly
requires otherwise:

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
(b) any Person owning or controlling fifty percent (50%) or more of the voting
interests of such Person, (c) any officer or director of such Person, or (d) any
Person who is the officer, director, trustee, or holder of fifty percent
(50%) or more of the voting interests of any Person described in clauses
(a) through (c). For purposes of this definition, the term “controls,” “is
controlled by” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this Agreement, none of
the Partnership Entities shall be deemed to be an Affiliate of GPRE nor shall
GPRE be deemed to be an Affiliate of any of the Partnership Entities.

 

1



--------------------------------------------------------------------------------

“Agreement” shall mean this Operational Services and Secondment Agreement,
together with all Exhibits attached hereto, as the same may be amended,
supplemented or restated from time to time in accordance with the provisions
hereof.

“Allocation Percentage” has the meaning set forth in Section 3.4.

“Assets” means the assets of the Partnership Entities set forth in Exhibit A.

“Benefit Plans” means each employee benefit plan, as defined in Section 3(3) of
ERISA, and any other material plan, policy, program, practice, agreement,
understanding or arrangement (whether written or oral) providing compensation or
other benefits to any Seconded Employee (or to any dependent or beneficiary
thereof), including, without limitation, any stock bonus, stock ownership, stock
option, stock purchase, stock appreciation rights, phantom stock, restricted
stock or other equity-based compensation plans, policies, programs, practices or
arrangements, and any bonus or incentive compensation plan, deferred
compensation, profit sharing, holiday, cafeteria, medical, disability or other
employee benefit plan, program, policy, agreement or arrangement sponsored,
maintained, or contributed to by GPRE or any of its ERISA Affiliates, or under
which GPRE or any ERISA Affiliate may have any obligation or liability, whether
actual or contingent, in respect of or for the benefit of any Seconded Employee
(but excluding workers’ compensation benefits (whether through insured or
self-insured arrangements) and directors and officers liability insurance).

“Business Day” means each calendar day other than a Saturday, Sunday or a day
that is an official holiday in the State of Nebraska.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“End Date” has the meaning set forth in Section 2.2(b).

“EPA” means the U.S. Environmental Protection Agency or any successor agency
with similar jurisdiction.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that would be treated as a single employer
with GPRE under Sections 414(b), (c) or (m) of the Code or Section 4001(b)(1) of
ERISA.

“GP” has the meaning set forth in the preamble to this Agreement.

“GPRE” has the meaning set forth in the preamble to this Agreement.

“Interest Rate” means the lesser of (i) two percent (2%) over the one month
London Interbank Offered Rate (LIBOR) prevailing during the period in question,
and (ii) the maximum rate permitted by applicable law.

 

2



--------------------------------------------------------------------------------

“Losses” means any and all costs, expenses (including reasonable attorneys’
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards.

“Mediation Notice” has the meaning set forth in Section 6.2(b).

“Omnibus Agreement” means that certain Omnibus Agreement dated July 1, 2015,
among GPRE, GP, the Partnership and Green Plains Operating Company, LLC, a
Delaware limited liability company, as the same may be amended from time to
time.

“Partnership” has the meaning set forth in the recitals to this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of July 1, 2015, as the same
may be amended, supplemented or restated from time to time.

“Partnership Entities” means the Partnership and all of its direct and indirect
subsidiaries.

“Party” has the meaning set forth in the recitals to this Agreement.

“Period of Secondment” has the meaning set forth in Section 2.2.

“Person” means a natural person, corporation, partnership, limited liability
company, joint stock company, trust, estate, joint venture, union, association
or unincorporated organization, governmental authority or any other form of
business or professional entity.

“SEC” means the U.S. Securities and Exchange Commission.

“Seconded Employees” has the meaning set forth in Section 2.1.

“Seconded Employee Expenses” has the meaning set forth in Section 3.2.

“Secondment” means each assignment of any Seconded Employees to GP from GPRE in
accordance with the terms of this Agreement.

“Services” has the meaning set forth in Section 2.1.

“Services Reimbursement” has the meaning set forth in Section 3.1.

“Shared Seconded Employees” has the meaning set forth in Section 2.2.

“Termination Costs” means all liabilities incurred in connection with or arising
out of the withdrawal, departure, resignation or termination of employment
(whether actual or alleged constructive termination) of any Seconded Employee,
including, without limitation, liabilities relating to or arising out of any
claim of discrimination or other illegality in connection with such withdrawal,
departure, resignation or termination, including cost of defense of such claims,
and also including severance payments and benefits paid to a Seconded Employee
in return for a release of claims.

 

3



--------------------------------------------------------------------------------

1.2 Interpretation. In this Agreement, unless the context clearly indicates
otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates after the Effective Date;

(c) any reference to any gender includes the other gender;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) any reference to any Article, Section or Exhibit means such Article or
Section of, or such Exhibit to, this Agreement, as the case may be, and
references in any Section or definition to any clause means such clause of such
Section or definition;

(f) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(g) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(h) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(j) if there is any conflict between the provisions of the main body of this
Agreement and the Exhibits hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Exhibit;

(k) the titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement;

 

4



--------------------------------------------------------------------------------

(l) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Affiliates to take such action or
refrain from taking such action, as the case may be; and

(m) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.

1.3 Legal Representation of Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation requiring this Agreement to be construed or interpreted
against any Party merely because such Party drafted all or a part of such
Agreement will not apply to any construction or interpretation hereof or
thereof.

ARTICLE 2

SECONDMENT

2.1 Seconded Employees. Subject to the terms of this Agreement, GPRE agrees to
second the Seconded Employees to GP, and GP agrees to accept the Secondment of
the Seconded Employees for the purpose of performing the operational and
maintenance activities related to the Assets that are described in Exhibit B
(the “Services”). When used herein, the term “Seconded Employees” means those
employees of GPRE who are engaged in providing the Services for GP from time to
time. The Seconded Employees will remain at all times the employees of GPRE, in
addition they will also be temporary co-employees of GP during the Period of
Secondment and shall, at all times during the Period of Secondment, work under
the direction, supervision and control of GP. Seconded Employees shall have no
authority or apparent authority to, and shall not, act on behalf of GPRE during
the Period of Secondment. Those rights and obligations of the Parties under this
Agreement that relate to individuals that were Seconded Employees but then later
ceased to be Seconded Employees, which rights and obligations accrued during the
Period of Secondment, will survive the removal of such individuals from the
group of Seconded Employees to the extent necessary to enforce such rights and
obligations.

2.2 Period of Secondment. GPRE will second the Seconded Employees to GP starting
on the Effective Date and continuing, during the period (and only during the
period) that the Seconded Employees are performing services for GP, until the
earliest of:

(a) the end of the term of this Agreement;

(b) such end date for any Seconded Employees as may be mutually agreed by the
Parties (the “End Date”);

(c) a withdrawal, departure, resignation or termination of such Seconded
Employees under Section 2.3; and

(d) a termination of Secondment of such Seconded Employees under Section 2.4.

 

5



--------------------------------------------------------------------------------

The period of time that any Seconded Employee is provided by GPRE to GP is
referred to in this Agreement as the “Period of Secondment.” At the end of the
Period of Secondment for any Seconded Employee, such Seconded Employee will no
longer be subject to the direction by GP of the Seconded Employee’s day-to-day
activities. The Parties acknowledge that certain of the Seconded Employees may
also provide services to GPRE in connection with operations conducted by GPRE
(“Shared Seconded Employees”) and the Parties intend that such Shared Seconded
Employees shall only be seconded to GP during those times that the Shared
Seconded Employees are performing services for GP hereunder.

2.3 Withdrawal, Departure or Resignation. If any Seconded Employee tenders his
or her resignation to GPRE as an employee of GPRE, or if the employment of any
Seconded Employee is terminated by GPRE, GPRE will promptly notify GP. During
the Period of Secondment of any Seconded Employee, GPRE will not voluntarily
withdraw or terminate such Seconded Employee except with the consent of GP,
which consent shall not be unreasonably withheld, conditioned or delayed.

2.4 Termination of Secondment. Subject to any restrictions contained in any
collective bargaining agreement to which GPRE is a party, GP will have the right
to terminate the Secondment to GP of any Seconded Employee for any reason at any
time. GPRE will not, without GP’s express consent, agree to any future
amendments to any collective bargaining agreement that would increase the type
or degree of any limitations on GP’s ability to terminate the Secondment of any
Seconded Employee. Upon the termination of any Seconded Employee’s Period of
Secondment, GPRE will be solely liable for any costs or expenses associated with
the termination of the Secondment, except as otherwise specifically set forth in
this Agreement.

2.5 Supervision. During the Period of Secondment, GP shall:

(a) be ultimately and fully responsible for the daily work assignments of the
Seconded Employees (and with respect to Shared Seconded Employees, during those
times that the Shared Seconded Employees are performing services for GP
hereunder), including supervision of their day-to-day work activities and
performance consistent with the job functions associated with the Services;

(b) set the hours of work and the holidays and vacation schedules (other than
with respect to Shared Seconded Employees, as to which GP and GPRE shall jointly
determine) for Seconded Employees; and

(c) have the right to determine training that will be received by the Seconded
Employees.

In the course and scope of performing any Seconded Employee’s job functions, the
Seconded Employees will be integrated into the organization of GP, will report
into GP’s management structure, and will be under the direct management and
supervision of GP (acting in its capacity as the general partner of, and on
behalf of, the Partnership). GP agrees that with respect to any Seconded
Employee who is otherwise represented by a union while working for GPRE, GP will
be assigned GPRE’s rights and responsibilities of any applicable collective
bargaining agreement for the Period of Secondment as to any such employee,
subject to any

 

6



--------------------------------------------------------------------------------

changes agreed to between GPRE and any applicable union or as may be allowed by
law. GP is not, hereby, agreeing to recognize any union or assume any bargaining
obligation. Any and all recognition and bargaining obligations, to the extent
that they exist, will remain with GPRE.

2.6 Seconded Employees Qualifications; Approval. GPRE will provide such suitably
qualified and experienced Seconded Employees as GPRE is reasonably able to make
available to GP, and GP will have the right to approve such Seconded Employees.
All Seconded Employees identified as of the Effective Date have been approved
and accepted by GP as suitable for performing job functions related to the
Services.

2.7 Workers Compensation. At all times, GPRE will maintain workers’ compensation
or similar insurance (either through an insurance company or self-insured
arrangement) applicable to the Seconded Employees, as required by applicable
state and federal workers’ compensation and similar laws, and will name GP as an
additional named insured under each such insurance policy.

2.8 Benefit Plans. Neither GP nor any of the Partnership Entities shall be
deemed to be a participating employer in any Benefit Plan during the Period of
Secondment. Subject to GP’s reimbursement obligations hereunder, GPRE shall
remain solely responsible for all obligations and liabilities arising under the
express terms of the Benefit Plans, and the Seconded Employees will be covered
under the Benefit Plans subject to and in accordance with their respective terms
and conditions, as they may be amended from time to time. GPRE and its ERISA
Affiliates may amend or terminate any Benefit Plan in whole or in part at any
time (subject to the applicable provisions of any collective bargaining
agreement covering Seconded Employees, if any). During the Period of Secondment,
neither GP nor any of the Partnership Entities shall assume any Benefit Plan or
have any obligations, liabilities or rights arising under the express terms of
the Benefit Plans, in each case except for cost reimbursement pursuant to this
Agreement.

ARTICLE 3

SERVICES REIMBURSEMENT

3.1 Operational Expenses. On or before the tenth (10th) Business Day after the
end of each month during the Period of Secondment, GPRE shall send an itemized
invoice (in a form mutually agreed upon by GP and GPRE) to GP detailing all
reimbursable expenses under Section 3.2 incurred by GPRE with respect to the
Seconded Employees in connection with the performance of the Services during the
preceding month (the “Services Reimbursement”). GP shall, within ten
(10) calendar days of receipt, pay such invoice, except for any amounts therein
being disputed in good faith by GP. Any amounts that GP has disputed in good
faith and that are later determined by any court or other competent authority
having jurisdiction, or by agreement of the Parties, to be owing from GP to GPRE
shall be paid in full within ten days of such determination, together with
interest thereon at the Interest Rate from the date due under the original
invoice until the date of payment.

3.2 Services Reimbursement. Subject to Sections 3.3 and 3.4, the Services
Reimbursement for each month during the Period of Secondment shall include all
costs and expenses incurred for such month by GPRE for the Seconded Employees,
including the following (collectively, the “Seconded Employee Expenses”):

(a) salary and wages (including payroll and withholding taxes associated
therewith);

 

7



--------------------------------------------------------------------------------

(b) cash bonuses;

(c) costs of matching and other employer 401(k) contributions;

(d) costs of pension benefit accruals;

(e) any cash expense associated with any deferred compensation plan, excluding
benefit payments for contributions to the plan that occurred or were based on
services performed prior to the Period of Secondment;

(f) vacation, sick leave, personal leave, maternity leave and any other federal
or state mandated leave;

(g) healthcare coverage, including medical, dental, vision and prescription drug
coverage;

(h) flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

(i) short-term disability benefits and long-term disability insurance premiums;

(j) workers’ compensation insurance;

(k) premiums for life insurance, accidental death and dismemberment insurance
and any other insurance provided to the Seconded Employees by GPRE;

(l) the vesting of any long-term incentive awards, whether granted before or
during the Period of Secondment;

(m) Termination Costs;

(n) business travel expenses and other business expenses reimbursed in the
normal course by GPRE, such as subscriptions to business-related periodicals and
dues to professional business organizations;

(o) any other employee benefit or compensation arrangement customarily provided
to all employees by GPRE for which GPRE incurs costs with respect to Seconded
Employees; and

(p) any sales taxes imposed upon the provision of any taxable services provided
under this Agreement; provided, however, that GP and GPRE contemplate that the
services provided pursuant to this Agreement are not taxable services for sales
and use tax purposes.

 

8



--------------------------------------------------------------------------------

Where it is not reasonably practicable to determine the amount of any such cost
or expense described above, GPRE and GP shall mutually agree on the method of
determining or estimating such cost or expense, which may include the
application of an agreed percentage benefit load to a Seconded Employee’s salary
and wages in order to value certain of the benefits listed above. If the actual
amount of any cost or expense, once known, varies from the estimate used for
billing purposes hereunder, the difference, once determined, shall be reflected
as either a credit or additional charge in the next monthly invoice issued by
GPRE, or in such manner as may otherwise be agreed between GPRE and GP.

3.3 Adjustments Based on Period of Secondment. It is understood and agreed that
GP shall be liable for Seconded Employee Expenses to the extent, and only to the
extent, they are attributable to the Period of Secondment. As such, if the
Period of Secondment begins on other than the first day of a month or ends on
other than the last day of a month, the Seconded Employee Expenses for such
month shall be prorated based on the number of days during such month that the
Period of Secondment was in effect.

3.4 Adjustments for Shared Services. With respect to each Shared Seconded
Employee, GPRE will determine in good faith the percentage of such Shared
Seconded Employee’s time spent providing services to GP (the “Allocation
Percentage”). For each month during the Period of Secondment, the amount of the
Services Reimbursement payable by GP with respect to each Shared Seconded
Employee shall be calculated by multiplying the Seconded Employee Expenses for
such Shared Seconded Employee times the Allocation Percentage for such Shared
Seconded Employee; provided, however, that certain Second Employee Expenses
shall not be allocated based on the Allocation Percentage but rather shall be
allocated as follows:

(a) Termination Costs with respect to any Shared Seconded Employee shall be
allocated between the Parties based upon the Allocation Percentage, provided
that the Parties agree in advance to terminate such Shared Seconded Employee;
otherwise, a Party who terminates a Shared Seconded Employee without first
consulting with the other Party (including an actual or alleged constructive
termination) shall be solely responsible for all Termination Costs related to
such termination, other than any Termination Costs arising solely out of the
gross negligence or willful misconduct of the other Party;

(b) travel expenses and other expenses incurred with respect to and/or
reimbursable to a Shared Seconded Employee shall be paid by the Party for whom
the Shared Seconded Employee was working at the time they were incurred, except
that expenses related to activities that benefit both GP and GPRE (e.g. some
types of training) shall be shared by the affected Parties in accordance with
the Allocation Percentage (or such other allocation as may be agreed between the
affected Parties); and

(c) the taxes described in Section 3.2(p) shall be reimbursable in full by GP.

 

9



--------------------------------------------------------------------------------

3.5 Cancellation or Reduction of Services. GP may terminate or reduce the level
of any of the Services on thirty (30) days’ prior written notice to GPRE. In the
event GP terminates the Services, GP shall pay GPRE for the last month (or
portion thereof) in which it received services plus any other amounts
outstanding to GPRE.

3.6 Reimbursements for Other Operational Expenses. This Agreement does not
address the reimbursement of any costs or expenses associated with Services
other than Seconded Employee Expenses. To the extent that GPRE or any Affiliate
of GPRE incurs any out-of-pocket expenses (other than Seconded Employee
Expenses) in connection with the provision of Services, GPRE or such Affiliate
may be entitled to reimbursement therefor under the terms of the Partnership
Agreement or the Omnibus Agreement.

ARTICLE 4

ALLOCATION; RECORDS; PAYMENT OBLIGATIONS

4.1 Allocation; Records. GPRE will use commercially reasonable efforts to
maintain an allocation schedule reflecting the direct and indirect costs of the
Seconded Employee Expenses based on the services that the Seconded Employees
have provided to GP in relation to the Assets. GP will use commercially
reasonable efforts to keep and maintain books/records reflecting hours worked
and costs and expenses incurred in connection with each of the Seconded
Employees. Each Party will have the right to audit such records maintained by
the other during regular business hours and on reasonable prior notice.

4.2 Payment. GPRE agrees to pay, as agent for GP, the Seconded Employee Expenses
(or provide the employee benefits with respect thereto, as applicable) of the
employees temporarily assigned to GP under this Agreement, subject to GP’s
reimbursement obligations under Article 3. Subject to GP’s reimbursement
obligations under Article 3, GPRE agrees to indemnify and hold GP harmless from
any and all Losses incurred by GP or any of the Partnership Entities related to
GPRE’s failure to carry out their duties to pay or provide employee benefits to
the Seconded Employees, except to the extent that such Losses arise solely out
of or result solely from the gross negligence or willful misconduct of GP.

ARTICLE 5

TERM

The term of this Agreement will commence on the Effective Date and will continue
for an initial period of ten years. Upon the expiration of the initial ten year
period, the term of this Agreement shall automatically extend for successive one
year extension terms, unless either Party provides at least thirty (30) days’
prior written notice to the other Party prior to the expiration of the initial
ten year period or any extension term that the Party wishes for this Agreement
to expire at the end of the initial ten-year period or the then-current
extension term, as applicable. Upon proper notice by a Party to the other Party,
in accordance with this Article 5, that the Party wishes for this Agreement to
expire on the expiration of the applicable period, this Agreement shall not
automatically extend, but shall instead expire upon the expiration of the
applicable period and only those provisions that, by their terms, expressly
survive this Agreement shall so survive. Notwithstanding the foregoing, GP may
terminate this agreement at any time upon thirty (30) days prior written notice
to GPRE and only those provisions that, by their terms, expressly survive this
Agreement shall so survive.

 

10



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL PROVISIONS

6.1 Entire Agreement. This Agreement constitutes and expresses the entire
agreement between the Parties with respect to the subject matter hereof. All
previous discussions, promises, representations and understandings relative
thereto are hereby merged in and superseded by this Agreement.

6.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to principles of conflict of laws.
The Parties hereby declare that it is their intention that this Agreement shall
be regarded as made under the laws of the State of Delaware and that the laws of
said State shall be applied in interpreting its provisions in all cases where
legal interpretation shall be required. Each of the Parties agrees (a) that this
Agreement involves at least $100,000.00, and (b) that this Agreement has been
entered into by the Parties in express reliance upon 6 Del. C. § 2708. Each of
the Parties hereby irrevocably and unconditionally agrees (i) to be subject to
the exclusive jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, and (ii) (A) to the extent such
Party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such Party’s agent
for acceptance of legal process, and (B) that, to the fullest extent permitted
by applicable law, service of process may also be made on such Party by prepaid
certified mail with a proof of mailing receipt validated by the United States
Postal Service constituting evidence of valid service, and that service made
pursuant to (b)(ii) (A) or (B) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
Party personally within the State of Delaware. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.

(b) If the Parties cannot resolve any dispute or claim arising under this
Agreement, then, no earlier than ten (10) days nor more than sixty (60) days
following written notice to the other Party, any Party may initiate mandatory,
non-binding mediation hereunder by giving a notice of mediation (a “Mediation
Notice”) to the other Parties. In connection with any mediation pursuant to this
Section 6.2, the mediator shall be jointly appointed by the Parties and the
mediation shall be conducted in Omaha, Nebraska unless otherwise agreed by the
Parties. All costs and expenses of the mediator appointed pursuant to this
section shall be shared equally by the Parties. The then-current Model ADR
Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties, shall govern any mediation pursuant to this section. In the mediation,
each Party shall be represented by one or more senior representatives who shall
have authority to resolve any disputes. If a dispute has not been resolved
within thirty (30) days after the receipt of the Mediation Notice by a Party,
then any Party may refer the resolution of the dispute to litigation.

 

11



--------------------------------------------------------------------------------

6.3 Amendment. Any actions or agreement by the Parties to amend, modify or
supplement this Agreement, in whole or in part, shall be binding upon the
Parties, so long as such modification shall be in writing and shall be executed
by all Parties with the same formality with which this Agreement was executed.

6.4 Waiver. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is in writing signed by an
authorized representative of such Party. The failure of any Party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

6.5 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or provisions or any other provisions hereof,
unless such a construction would be unreasonable.

6.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns. The
successors and permitted assigns hereunder shall include any permitted assignee
under Section 6.11 as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

6.7 Third Party Beneficiaries. The provisions of this Agreement are solely for
the benefit of the Parties and their respective successors and permitted assigns
and shall not confer upon any third party any remedy, claim, liability,
reimbursement or other right. In furtherance but not in limitation of the
foregoing: (i) nothing in this Agreement shall be deemed to provide any Seconded
Employee with a right to continued secondment or employment; and (ii) nothing in
this Agreement shall be deemed to constitute an amendment to any Benefit Plan or
limit in any way the right of GPRE and/or its ERISA Affiliates to amend, modify
or terminate, in whole or in part, any Benefit Plan which may be in effect from
time to time.

 

12



--------------------------------------------------------------------------------

6.8 Notices. All notices, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed duly given or
delivered (i) when delivered personally, (ii) if transmitted by facsimile when
confirmation of transmission is received or by email when receipt of such email
is acknowledged by return email, (iii) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the third Business Day after
mailing or (iv) if sent by private courier when received; and shall be addressed
as follows:

 

if to Green Plains Inc. 450 Regency Parkway, Suite 400 Omaha, NE 68114
Attention: General Counsel Email address: michelle.mapes@gpreinc.com if to Green
Plains Holdings LLC 450 Regency Parkway, Suite 400 Omaha, NE 68114 Attention:
General Counsel Email address: michelle.mapes@gpreinc.com

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 6.8.

6.9 Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.

6.10 Relationship of the Parties. Nothing in this Agreement will constitute the
Partnership Entities, GPRE or their respective Affiliates as members of any
partnership, joint venture, association, syndicate or other entity.

6.11 Assignment. Neither Party will, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, assign, mortgage,
pledge or otherwise convey this Agreement or any of its rights or duties
hereunder; provided, however, that either Party may assign or convey this
Agreement without the prior written consent of the other Party to an Affiliate.
Unless written consent is not required under this Section 6.11, any attempted or
purported assignment, mortgage, pledge or conveyance by a Party without the
written consent of the other Party shall be void and of no force and effect. No
assignment, mortgage, pledge or other conveyance by a Party shall relieve the
Party of any liabilities or obligations under this Agreement.

6.12 Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, the Parties and their respective successors, permitted assigns and
legal representatives.

6.13 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, and all of which together shall
constitute one and the same Agreement. Each Party may execute this Agreement by
signing any such counterpart.

6.14 Time of the Essence. Time is of the essence in the performance of this
Agreement.

6.15 Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
Party for which he is signing, and that such signature is sufficient to bind the
Party purportedly represented.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
authorized representatives as of the date first above written.

 

GREEN PLAINS INC. By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer

 

GREEN PLAINS HOLDINGS LLC By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer

Signature Page to Operational Services and Secondment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Partnership Assets

The Partnership Assets consist of all above and below-ground equipment,
facilities and improvements owned (in whole or in part) or leased by any
Partnership Entities, or with respect to which any of the Partnership Entities
have the right and/or obligation to operate and/or maintain, at each of the
following locations (including each of the railcar assets):

Terminals

 

 

Entity

  

Terminal Address

BBTL, LLC   

1220 Brock Industrial Dr.

Birmingham, AL 35208

Birmingham BioEnergy Partners, LLC   

1904 16th Street North

Birmingham, AL 35204

BlendStar LLC    n/a Bossier City BioEnergy Partners, LLC   

4800 Viking Dr.

Bossier City, LA 71111

Collins BioEnergy Partners, LLC   

4556 Highway 49 North

Mount Olive, MS 39119

Green Plains Capital Company LLC    n/a Green Plains Ethanol Storage LLC    See
Ethanol Storage location Annex Below Green Plains Logistics LLC    n/a Green
Plains Operating Company LLC    n/a Green Plains Partners LP    n/a Green Plains
Trucking II LLC    None Little Rock BioEnergy Partners, LLC   

324 North Buckeye

North Little Rock, AR 72114

Louisville BioEnergy Partners, LLC   

3601 Ralph Avenue

Louisville, KY 40211

Nashville BioEnergy Partners, LLC   

1830 Linder Industrial Dr.

Nashville, TN 37209

 

4900 Centennial Blvd.

Nashville, TN 37209

Oklahoma City BioEnergy Partners, LLC   

435 North Sunnylane Road

Del City, OK 73117

 

A-1



--------------------------------------------------------------------------------

Green Plains Ethanol Storage LLC Locations Annex:

87950 Hillcrest Road

Atkinson, NE 68713

49131 US Hwy 20

O’Neill, Nebraska 68763

1441 South Adams Street

Bluffton, IN 46714

214 20th Street

Central City, NE 68826

1125 Bixby Road

Fairmont, MN 56031

1660 428th Street

Lakota, IA 50451

11440 Cemetery Road

Riga, MI 49276 (Physical Address)

1918 McDonald Road

Rives TN 38253

48267 Val-E Road

Ord, NE 68862

24096 - 170th Avenue

Fergus Falls, MN 56537-7518

4124 Airport Road

Shenandoah IA 51601

1495 320th Ave

Superior IA 51363

7874 South 140th Road

Wood River, NE 68883-9300

 

A-2



--------------------------------------------------------------------------------

Storage Tanks

27 ethanol storage facilities and the real property related thereto at the
following locations:

Atkinson, Nebraska

O’Neill, Nebraska

Bluffton, Indiana

Central City, Nebraska

Fairmont, Minnesota

Lakota, Iowa

Obion, Tennessee

Ord, Nebraska

Fergus Falls, Minnesota

Riga, Michigan

Shenandoah, Iowa

Superior, Iowa

Wood River, Nebraska

Railcars

Approximately 2,200 leased railcars

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Services

Operation of the Assets in accordance with prudent industry practice and the
directions for product movements given by GP, including but not limited to
operation of the assets listed on Exhibit A and other facilities within such
operating parameters and specifications as may be in accordance with sound
operating practices and applicable laws, operation of meter stations, including
calibration of measurement and product analysis equipment and the coordination
of product movements as directed.

1. Regulatory: Making all required regulatory and permit filings; monitoring and
updating all schedules related thereto; monitoring and advising on EPA and other
regulatory impacts; advising management and customers on regulatory matters.

2. Health, Environment, Safety & Security: Make all regulatory contacts, monitor
and develop and lead all safety and security programs. Develop and present all
safety and security projects.

3. Operations:

 

  a. Terminals and Storage Tanks: Services for the handling, storage and
throughput of the customer’s product at each terminal needed to provide customer
shared access to tankage for the commingled storage of the customer’s product,
together with rail car receiving and truck loading access for the throughput of
the customer’s product; maintain or arrange to have maintained in good order and
promptly repair the storage and equipment at each terminal, including but not
limited to pipelines, pumps, pumping equipment and any related equipment to be
used for the receipt, storage, handling and transfer of the product delivered by
the customer to each terminal; provide inventory reporting services to the
customer and assist customer with scheduling and inventory management of the
customer’s product; and schedule and control access to each terminal.

 

  b. Storage Tanks: The receipt of the customer’s product, the operational
storage of customer’s product in the capacities for each storage tank; the
redelivery of customer’s product; the metering of receipts and deliveries of
customer’s product; scheduling deliveries into and out of the terminals;
controlling access to the terminals; maintaining, cleaning, repairing, and when
necessary, replacing components of the terminals so that they can function at a
level consistent with industry standards; performing inspections and otherwise
monitoring the equipment in service at the terminals; and performing
administrative and billing services associated with the use of the terminals.

 

  c.

Railcars: Receive ethanol, petroleum and/or other oil products agreed to by the
customer at receipt points identified by the customer. Load, or cause to be
loaded, into rail cars, at the applicable delivery points identified by the
customer, the volumes of product nominated by the customer. Transport ethanol,
petroleum

 

B-1



--------------------------------------------------------------------------------

  and/or other oil products identified by the customer to applicable delivery
points identified by the customer via rail cars. Maintain, clean, repair, and
when necessary, replace components of the rail cars so that they function at a
level consistent with industry standards. Perform inspections and otherwise
monitor the equipment in service. Store rail cars. Schedule the use of rail
cars, including arrivals and departures of rail cars from the loading point and
the actual hauling of rail cars from the loading point to its destination and
obtain additional rail cars if necessary on a spot basis. Manage and track the
movement of rail cars. Negotiate and maintain transportation contracts with
third-party locomotive and rail track operators, and schedule and monitor
cross-country travel with such third party locomotive and rail track operators.
Obtain permits, and otherwise satisfy regulatory and other legal requirements,
necessary to continue the use of the rail cars. Negotiate for and source leased
rail cars. Perform administrative and billing services associated with the use
of rail cars.

4. Emergency response: Ensure that emergency response plans are in place for
each ethanol storage facility, biofuel terminaling facility and railcar line and
truck transportation and ensure that employees are trained and ready to response
to an incident if needed.

5. Training: Train all new hourly field employees at the training center.
Provide continuous training for all field employees at the center. Ensure that
all technicians who need to be qualified meet applicable guidelines.

6. Finance & administration: Pay all monthly bills, provide payroll services and
monitor Green Plains Operating Company LLC’s usage of company vehicles and
equipment. Close the financial books on a monthly basis and provide assistance
to Green Plains Partners LP’s financial reporting group on external SEC filings.
Provide cost accounting and budgeting services for all of Green Plains Operating
Company LLC’s field regions and process departments. Monitor and update all
fixed asset records for all companies Green Plains Operating Company LLC
operates.

7. Human resources: Work with human resources to assist in understanding and
following applicable policies. Assist in hiring services for the hourly field
technician work force when needed.

8. Business Operations and Planning: Assist with strategic planning for Green
Plains Operating Company LLC. Advise regarding resource allocation for Green
Plains Operating Company LLC. Monitor the Green Plains Operating Company LLC
capital and expense budget. Work with finance and administration, and other
Green Plains Partners LP departments on the preparation and analysis of monthly,
quarterly and annual financial and cash flow forecasts. Consulting and advisor
services not specified elsewhere.

 

B-2